Order unanimously reversed on the law without costs, motion granted and complaint dismissed. Memorandum: Defendants contend that Supreme Court erred in denying their motion for summary judgment dismissing the complaint on the ground that, as a matter of law, Linda J. Harrington (plaintiff) assumed the risk of injury inherent in tacking, or saddling, a show horse. We agree. Defendants established that plaintiff assumed the risk that the horse would bolt unexpectedly and that injury could result therefrom (see, Rubenstein v Woodstock Riding Club, 208 AD2d 1160; Morrelli v Giordano, 206 AD2d 464, lv dismissed 85 NY2d 858; Hammond v Spruce Meadow Farm, 199 AD2d 1014). (Appeal from Order of Supreme Court, Oswego County, Nicholson, J.—Summary Judgment.) Present— Green, J. P., Pine, Callahan, Balio and Boehm, JJ.